Case 8:20-cv-00043-JVS-ADS Document 84 Filed 05/08/20 Page 1 of 3 Page ID #:630




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                    UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )             Case No.: 8-20-cv-00043-JVS-ADS
14                    Plaintiff,              )
                                              )             THIRD STIPULATION TO EXTEND
15               vs.                          )             TIME TO RESPOND TO
                                              )             COMPLAINT
16   Chou Team Realty, LLC et al.,            )
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20         Plaintiff Bureau of Consumer Financial Protection (“Bureau”), Defendant
21   Chou Team Realty, LLC f/k/a Chou Team Realty, Inc., d/b/a Monster Loans,
22   d/b/a Monster Loans; Defendants and Relief Defendants Thomas “Tom” Chou
23   and Sean Cowell; and Cre8labs, Inc., and TDK Enterprises, LLC (collectively,
24   “Defendants and Relief Defendants”) stipulate as follows:
25         1. The Complaint in this matter was filed on or about January 9, 2020.
26
27
28
                      THIRD STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                   1
Case 8:20-cv-00043-JVS-ADS Document 84 Filed 05/08/20 Page 2 of 3 Page ID #:631




 1         2.     Defendants and Relief Defendants each waived service of
 2   summons of the above-entitled lawsuit between January 13 and January 17,
 3   2020. (ECF Nos. 16, 17, 18, 19, 23.)
 4         3.     Defendants’ and Relief Defendants’ responses to the Complaint
 5   were initially due March 10, 2020.
 6         4.     On March 5, 2020, this Court granted a stipulated extension of
 7   time extending the due date for Defendants’ and Relief Defendants’ responses
 8   to April 9, 2020. (ECF No. 51.) On April 7, 2020, this Court granted a second
 9   stipulated extension of time extending the due date for Defendants’ and Relief
10   Defendants’ responses to May 8, 2020. (ECF No. 64.)
11         5.     The parties sought those extensions to allow adequate time for
12   ongoing active settlement negotiations to continue. (ECF Nos. 50, 61.)
13         6.     Counsel for the Bureau and Defendants and Relief Defendants
14   have jointly agreed to request a further extension for the filing of Defendants’
15   and Relief Defendants’ responsive pleadings to and including May 22, 2020.
16   Since the parties’ previous request for an extension, the parties have continued
17   exchanging written settlement counteroffers. The parties anticipate that a
18   period of fourteen (14) days will afford adequate time for the parties to finalize
19   and submit a proposed stipulated final judgment and order to the Court for its
20   approval.
21         7.     This is the third stipulation to extend time filed by the Bureau and
22   Defendants and Relief Defendants.
23         8.     All signatories listed below, and on whose behalf this filing is
24   submitted, concur in the filing’s content and have authorized the filing.
25
26
27
28
                       THIRD STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                    2
Case 8:20-cv-00043-JVS-ADS Document 84 Filed 05/08/20 Page 3 of 3 Page ID #:632




 1   IT IS SO STIPULATED.
 2    For Bureau of Consumer Financial Protection:
 3   Dated May 8, 2020                         Respectfully Submitted,
 4                                             /s/ Colin Reardon
                                               Leanne E. Hartmann
 5                                             E. Vanessa Assae-Bille (pro hac vice)
                                               Colin Reardon (pro hac vice)
 6                                             Bureau of Consumer Financial Protection
                                               1700 G Street, NW
 7                                             Washington, D.C. 20552
 8                                             Attorneys for Plaintiff Bureau of
                                               Consumer Financial Protection
 9
10    For Defendant Chou Team Realty, LLC, Defendant and Relief Defendant
     Thomas Chou, Defendant and Relief Defendant Sean Cowell, Relief
11   Defendant TDK Enterprises, LLC, and Relief Defendant Cre8labs, Inc.:
12   Dated May 8, 2020                         /s/ Sean P. Burke
                                               Sean P. Burke
13                                             Mattingly Burke Cohen & Biederman LLP
                                               155 East Market Street, Suite 400
14                                             Indianapolis, IN 46204
                                               (317) 614-7320
15                                             Sean.Burke@mbclaw.com
16
17
18
19
20
21
22
23
24
25
26
27
28
                    THIRD STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                 3
